Name: Commission Regulation (EEC) No 139/89 of 20 January 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 17/20 Official Journal of the European Communities 21 . 1 . 89 COMMISSION REGULATION (EEC) No 139/89 of 20 January 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin prices and import duties for ovalbumin and lactalbumin fixed by Regulation (EEC) No 2084/88 ; Whereas Commission Regulation (EEC) No 632/86 (*) on the application of import duties on ovalbumin and lactal ­ bumin products from Portugal suspended the application of import levies on ovalbumin and lactalbumin products from Portugal owing to the minimal difference between the prices obtaining in the Community on the one hand and in Portugal on the other hand ; whereas the situation still pertains ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by Regulation (EEC) No 4001 /87 (2), and in particular Article 2 (2) and the second subparagraph of Article 5 (5) thereof, Whereas the sluice-gate prices and import duties of the products specified in Article 1 of Regulation (EEC) No 2783/75 must be fixed quarterly in advance in accordance with the methods of calculation laid down in Commis ­ sion Regulation (EEC) No 2084/88 of 13 July 1988 fixing sluice-gate prices and import duties for ovalbumin and lactalbumin (3) ; Whereas, since sluice-gate prices and import duties for ovalbumin and lactalbumin were, by Commission Regula ­ tion (EEC) No 3307/88 (4), last fixed for the period 1 November 1988 to 31 January 1989 they must be fixed anew for the period 1 February to 30 April 1 989 ; whereas such prices and duties should be calculated by reference to the sluice-gate price and levy applicable to eggs in shell during the same period ; Whereas these have been fixed by Commission Regula ­ tion (EEC) No 137/89 of 20 January 1989 fixing the sluice-gate prices and levies for eggs (*) ; Whereas the sluice-gate price and levy applicable to eggs in shell have been altered by the said Regulation ; whereas it is therefore necessary likewise to alter the sluice-gate HAS ADOPTED THIS REGULATION : Article 1 1 . The import duties provided for in Article 2 of Regu ­ lation (EEC) No 2783/75, in respect of the products speci ­ fied in Article 1 of that Regulation, and the sluice-gate prices provided for in Article 5 thereof in respect of the like products, shall be as shown in the Annex hereto. 2. Application of the duties shown in the Annex shall be suspended in respect of imports from Portugal of the products specified in paragraph 1 . Article 2 This Regulation shall enter into force on 1 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 377, 31 . 12. 1987, p. 43. O OJ No L 183, 14. 7. 1988, p. 19 . (4) OJ No L 293, 27. 10 . 1988, p. 41 . (*) See page 13 of this Official Journal . 0 OJ No L 60, 1 . 3 . 1986, p. 12. 21 . 1 . 89 Official Journal of the European Communities No L 17/21 ANNEX to the Commission Regulation of 20 January 1989 fixing the sluice-gate prices and import duties for ovalbumin and lactalbumin CN code Sluice-gate price Import duty 1 2 3 ECU/100 kg ECU/ 100 kg 3502 10 91 3502 10 99 3502 90 51 3502 90 59 417,67 56,02 417,67 56,02 128,82 17,45 128,82 17,45